Exhibit 10.26

 

AIRXPANDERS, INC.

 


OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, AirXpanders, Inc. (the “Company”) has granted you an option to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice. The option is
granted to you effective as of the date of grant set forth in the Grant Notice
(the “Date of Grant”).

 

The details of your option, in addition to those set forth in the Grant Notice,
are as follows:

 

1.     Vesting. Your option will vest as provided in your Grant Notice. Vesting
will cease upon the termination of your Continuous Service.

 

2.     Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments. Except for the foregoing, you
have no right to a change in your exercise price, or a change in the number of
shares of Common Stock subject to your option unless permitted by an applicable
securities exchange rules or standards, including the ASX Listing Rules.

 

3.     Incentive Stock Option Limitation. If your option is an Incentive Stock
Option, then, to the extent that the aggregate Fair Market Value (determined at
the Date of Grant) of the shares of Common Stock with respect to which your
option plus all other Incentive Stock Options you hold are exercisable for the
first time by you during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), your option(s)
or portions thereof that exceed such limit (according to the order in which they
were granted) will be treated as Nonstatutory Stock Options.

 

4.     Method of Payment. You must pay the full amount of the exercise price for
the shares you wish to exercise. You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

 

(a)     Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds. This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.

 

(b)     Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

 

 

--------------------------------------------------------------------------------

 

 

(c)     If and only to the extent this option is a Nontstatutory Stock Option,
subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price. You must pay any remaining balance of the aggregate exercise
price not satisfied by the “net exercise” in cash or other permitted form of
payment. Shares of Common Stock will no longer be outstanding under your option
and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a
result of such exercise, and (iii) are withheld to satisfy your tax withholding
obligations.

 

5.     Whole Shares. You may exercise your option only for whole shares of
Common Stock.

 

6.     Securities Law Compliance. In no event may you exercise your option
unless the shares of Common Stock issuable upon exercise are then registered
under the Securities Act or, if not registered, the Company has determined that
your exercise and the issuance of the shares would be exempt from the
registration requirements of the Securities Act. The exercise of your option
also must comply with all other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations
(including any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable). In addition, you may not sell or otherwise
dispose of any shares or CDIs issued upon exercise of your option within 12
months of their issue if such sale or disposal would require disclosure under
Part 6D.2 of the Corporations Act.

 

7.     Term. You may not exercise your option before the Date of Grant or after
the expiration of the option’s term. The term of your option expires upon the
earliest of the following:

 

(a)     if your Continuous Service is terminated for Cause, then immediately
upon the date on which the event giving rise to the termination for Cause first
occurred;

 

(b)     three (3) months after the termination of your Continuous Service for
any reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service;

 

(c)     twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 6(d)) below;

 

(d)     eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

 

(e)     the Expiration Date indicated in your Grant Notice; or

 

(f)     the day before the tenth (10th) anniversary of the Date of Grant.

 

If and to the extent your option is an Incentive Stock Option, note that to
obtain the federal income tax advantages associated with an Incentive Stock
Option, the Code requires that at all times beginning on the Date of Grant and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment with the
Company or an Affiliate terminates.

 

 

--------------------------------------------------------------------------------

 

 

8.     Not Quoted.

 

Your option will not be quoted on the ASX.

 

9.     Exercise.

 

(a)     You may exercise the vested portion of your option during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

 

(b)     By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (i) the exercise of your option,
(ii) the lapse of any substantial risk of forfeiture to which the shares of
Common Stock are subject at the time of exercise, or (iii) the disposition of
shares of Common Stock acquired upon such exercise.

 

(c)     If your option is an Incentive Stock Option, by exercising your option
you agree that you will notify the Company in writing within fifteen (15) days
after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
Date of Grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

 

(d)     By exercising your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to any shares of Common Stock or other securities of the Company
held by you, for a period of one hundred eighty (180) days following the
effective date of a registration statement of the Company filed under the
Securities Act or such longer period as the underwriters or the Company will
request to facilitate compliance with FINRA Rule 2711 or NYSE Member Rule 472 or
any successor or similar rules or regulation (the “Lock-Up Period”); provided,
however, that nothing contained in this section will prevent the exercise of a
repurchase option, if any, in favor of the Company during the Lock-Up Period.
You further agree to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 9(d).
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.

 

10.     Transferability. Except as otherwise provided in this Section 8, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

 

(a)     Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If your option is an Incentive Stock
Option, the option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

 

(c)     Beneficiary Designation. Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

 

11.     Option not a Service Contract. Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

12.     Change in Time Commitment. In the event your regular level of time
commitment in the performance of your services for the Company and any
Affiliates is reduced (for example, if you have a change in status from a
full-time Employee to a part-time Employee or takes an extended leave of
absence) after the date of grant of your option, the Board has the right in its
sole discretion, but in all cases subject to the ASX Listing Rules, to (x) make
a corresponding reduction in the number of shares or cash amount subject to any
portion of your option that is scheduled to vest or become payable after the
date of such change in time commitment, and (y) in lieu of or in combination
with such a reduction, extend the vesting or payment schedule applicable to your
option. In the event of any such reduction, you will have no right with respect
to any portion of the option that is so reduced or extended.

 

13.     Withholding Obligations.

 

(a)     At the time you exercise your option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

 

--------------------------------------------------------------------------------

 

 

(b)     If this option is a Nonstatutory Stock Option, upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence will not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock will
be withheld solely from fully vested shares of Common Stock determined as of the
date of exercise of your option that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure will be your sole responsibility.

 

(c)     You may not exercise your option unless the tax withholding obligations
of the Company and/or any Affiliate are satisfied. Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company will have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

 

14.     Tax Consequences. You hereby agree that the Company does not have a duty
to design or administer its compensation programs in a manner that minimizes
your tax liabilities. You will not make any claim against the Company, or any of
its Officers, Directors, Employees or Affiliates related to tax liabilities
arising from your option or your other compensation. In particular, you
acknowledge that this option is exempt from Section 409A of the Code only if the
exercise price per share specified in the Grant Notice is at least equal to the
“fair market value” per share of the Common Stock on the Date of Grant and there
is no other impermissible deferral of compensation associated with the option.
Because the Common Stock is not traded on an established securities market, the
Fair Market Value is determined by the Board, perhaps in consultation with an
independent valuation firm retained by the Company. You acknowledge that there
is no guarantee that the Internal Revenue Service will agree with the valuation
as determined by the Board, and you will not make any claim against the Company,
or any of its Officers, Directors, Employees or Affiliates in the event that the
Internal Revenue Service asserts that the valuation determined by the Board is
less than the “fair market value” as subsequently determined by the Internal
Revenue Service.

 

15.     Notices. Any notices provided for in your option will be given in
writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to this option by
electronic means or to request your consent to participate by electronic means.
By accepting this option, you consent to receive such documents by electronic
delivery and to participate through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.

 

16.     Clawback/Recovery. Your option will be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company or an Affiliate.

 

 

--------------------------------------------------------------------------------

 

 

17.     Adjustments upon Changes in Common Stock; Other Corporate Events.

 

(a)     Capitalization Adjustments. In the event of a Capitalization Adjustment
or other reorganization of capital, your rights will be varied to the extent
necessary to comply with the ASX Listing Rules applying to the Capitalization
Adjustment at the time of the Capitalization Adjustment. The Board will
appropriately and proportionately adjust the class, number of shares and price
per share of stock subject to your option in accordance with the ASX Listing
Rules (while the Company is admitted to the official list of ASX). The Board
will make such adjustments, and its determination will be final, binding and
conclusive.

 

(b)     New Issues. Your option does not entitled you to participate in any new
issue of securities to the existing of holders of Common Stock (or CDIs) unless:
(i) you have become entitled to exercise your option, and (ii) you exercise your
option before the record date for the determination of entitlements to the new
issue of securities and participate as a result of being a holder of Common
Stock (or CDIs).

 

(c)     Dissolution or Liquidation. Except as otherwise provided in this Option
Agreement, in the event of a dissolution or liquidation of the Company prior to
the expiration of your option, your option will terminate immediately prior to
the completion of such dissolution or liquidation, provided, however, that the
Board may, in its sole discretion, cause some or all of your option to become
fully vested and/or exercisable (to the extent that your option has not
previously expired or terminated) before the dissolution or liquidation is
completed but contingent on its completion.

 

(d)     Corporate Transaction. In the event of a Corporate Transaction, the
Board will take one or more of the following actions with respect to your
option, contingent upon the closing or completion of the Corporate Transaction:

 

(i)     arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue your
option or to substitute a similar stock award for your option (including, but
not limited to, an award to acquire the same consideration paid to the
stockholders of the Company pursuant to the Corporate Transaction);

 

(ii)     arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to your option to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

 

(iii)     accelerate the vesting, in whole or in part, of your option (and, if
applicable, the time at which your option may be exercised) to a date prior to
the effective time of such Corporate Transaction as the Board determines (or, if
the Board will not determine such a date, to the date that is five days prior to
the effective date of the Corporate Transaction), with your option terminating
if not exercised (if applicable) at or prior to the effective time of the
Corporate Transaction;

 

(iv)     arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to your option;

 

(v)     cancel or arrange for the cancellation of your option, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and

 

(vi)     cancel or arrange for the cancellation of your option, to the extent
not vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for a payment, in such form as may be determined by the
Board, equal to the excess, if any, of (A) the value of the property you would
have received upon the exercise of your option immediately prior to the
effective time of the Corporate Transaction, over (B) the exercise price payable
by you in connection with such exercise.

 

 

--------------------------------------------------------------------------------

 

 

(vii)     The Board may take different actions with respect to the vested and
unvested portions of your option.

 

18.     Additional Definitions. The following definitions will apply to the
capitalized terms indicated below:

 

(a)     “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “majority-owned subsidiary” status is determined within the
foregoing definition.

 

(b)     “ASX” means ASX Limited ABN 98 008 624 691.

 

(c)     “ASX Listing Rules” means the means the Listing Rules of ASX and any
other rules of ASX which are applicable while the Company is admitted to the
official list of ASX, each as amended or replaced from time to time, except to
the extent of any express written waiver by ASX.

 

(d)     “Board” means the Board of Directors of the Company.

 

(e)     “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to your option after
the date of grant without the receipt of consideration by the Company through
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, reverse stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure, or any similar equity
restructuring transaction, as that term is used in Statement of Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor thereto). Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.

 

(f)      “Cause” means the occurrence of any of the following events: (i) your
commission of any felony or any crime involving fraud, dishonesty or moral
turpitude; (ii) your attempted commission of or participation in a fraud or act
of dishonesty against the Company that results in (or might have reasonably
resulted in) material harm to the business of the Company; (iii) your
intentional, material violation of any contract or agreement between you and the
Company or any statutory duty that you owe to the Company; (iv) your
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) your conduct that constitutes gross insubordination,
incompetence or habitual neglect of duties and that results in (or might have
reasonably resulted in) material harm to the business of the Company. The
determination that a termination of your Continuous Service is either for Cause
or without Cause will be made by the Company, in its sole discretion. Any
determination by the Company that your Continuous Service was terminated with or
without Cause for the purposes of your option will have no effect upon any
determination of the rights or obligations of the Company or you for any other
purpose.

 

(g)     “CDIs” means CHESS Depositary Interests representing an interest in
one-third of a share of Common Stock.

 

 

--------------------------------------------------------------------------------

 

 

(h)     “Change in Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

 

(i)     any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company; (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities; or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

 

(ii)     there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

(iii)     there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

(iv)     individuals who, on the date of grant of your option, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member will, for purposes of your option, be considered as a
member of the Incumbent Board.

 

For purposes of determining voting power under the term Change in Control,
voting power will be calculated by assuming the conversion of all equity
securities convertible (immediately or at some future time) into shares entitled
to vote, but not assuming the exercise of any warrant or right to subscribe to
or purchase those shares. In addition, (A) the term Change in Control will not
include a sale of assets, merger or other transaction effected exclusively for
the purpose of changing the domicile of the Company and (B) the definition of
Change in Control (or any analogous term) in an individual written agreement
between the Company or any Affiliate and you will supersede the foregoing
definition with respect to your option; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply. If required for
compliance with Section 409A of the Code, in no event will a Change in Control
be deemed to have occurred if such transaction is not also a “change in the
ownership or effective control of” the Company or “a change in the ownership of
a substantial portion of the assets of” the Company as determined under Treasury
Regulation Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder). The Board may, in its sole discretion and without your consent,
amend the definition of “Change in Control” to conform to the definition of
“Change in Control” under Section 409A of the Code, and the regulations
thereunder.

 

 

--------------------------------------------------------------------------------

 

 

(i)      “Code” means the Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

 

(j)     “Common Stock” means the Class A Common Stock of the Company, having one
vote per share.

 

(k)     “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of your option.
Notwithstanding the foregoing, a person is treated as a Consultant for purposes
of your option only if a Form S-8 Registration Statement under the Securities
Act is available to register either the offer or the sale of the Company’s
securities to you.

 

(l)     “Continuous Service” means that your service with the Company or an
Affiliate as an Employee, Director or Consultant is not interrupted or
terminated. To the extent permitted by law, the Board, in its sole discretion,
may determine whether your Continuous Service will be considered interrupted in
the case of (i) any leave of absence approved by the Board, including sick
leave, military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors. Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in your option only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to you, or as otherwise required by law. In addition, to the extent
required for exemption from or compliance with Section 409A of the Code, the
determination of whether there has been a termination of your Continuous Service
will be made, and such term will be construed, in a manner that is consistent
with the definition of “separation from service” as defined under Treasury
Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder).

 

(m)     “Corporate Transaction” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

 

(i)     the consummation of a sale or other disposition of all or substantially
all, as determined by the Board, in its sole discretion, of the consolidated
assets of the Company and its Subsidiaries;

 

(ii)     the consummation of a sale or other disposition of at least 90% of the
outstanding securities of the Company;

 

(iii)     the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving entity; or

 

(iv)     the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

To the extent required for compliance with Section 409A of the Code, in no event
will an event be deemed a Corporate Transaction if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).

 

(n)     “Corporations Act” means the Corporations Act 2001 (Commonwealth of
Australia).

 

(o)     “Director” means a member of the Board.

 

(p)     “Disability” means your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than 12 months, as provided in Sections
22(e)(3) and 409A(a)(2)(c)(i) of the Code, and will be determined by the Board
on the basis of such medical evidence as the Board deems warranted under the
circumstances.

 

(q)     “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of your
option.

 

(r)     “Entity” means a corporation, partnership, limited liability company or
other entity.

 

(s)     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(t)     “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the grant date of your
option, is the Owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities.

 

(u)     “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i)     If the Common Stock (or CDIs representing the Common Stock) is listed on
any established stock exchange or traded on any established market, the Fair
Market Value of a share of Common Stock will be, unless otherwise determined by
the Board, determined by the closing sales price for such stock (or the
equivalent number of CDIs) as quoted on such exchange or market (or the exchange
or market with the greatest volume of trading in the Common Stock or CDIs) on
the date of determination, as reported in a source the Board deems reliable.

 

 

--------------------------------------------------------------------------------

 

 

(ii)     Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock (or CDIs) on the date of determination, then the Fair
Market Value will be the closing selling price on the last preceding date for
which such quotation exists.

 

(iii)     In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

 

(v)     “Incentive Stock Option” means an option granted that is intended to be,
and qualifies as, an “incentive stock option” within the meaning of Section 422
of the Code.

 

(w)     “Nonstatutory Stock Option” means any option granted that does not
qualify as an Incentive Stock Option.

 

(x)      “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

(y)     “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Option Agreement.

 

(z)     “Option Agreement” means the written agreement between you and the
Company evidencing the terms and conditions of your Option grant.

 

(aa)     “Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

(bb)     “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the grant of
your option will be considered a Parent commencing as of such date.

 

(cc)      “Securities Act” means the Securities Act of 1933, as amended.

 

(dd)     “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50% .

 

19.     Miscellaneous.

 

(a)     Administration. The Board will have the power, subject to, and within
the limitations of, the express provisions of the Option Agreement, to construe
and interpret the terms of the Option Agreement. The Board, in the exercise of
this power, may correct any defect, omission or inconsistency in the Option
Agreement, in a manner and to the extent it will deem necessary or expedient to
make this option fully effective. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Stockholder Rights. You will not be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to your option unless and until (i) you have satisfied all requirements
for exercise of your option pursuant to its terms, if applicable, and (ii) the
issuance of the Common Stock subject to your option has been entered into the
books and records of the Company.

 

(c)     Investment Assurances. The Company may require you, as a condition of
exercising or acquiring Common Stock under your option, (i) to give written
assurances satisfactory to the Company as to your knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising your option; and (ii) to give written assurances satisfactory to the
Company stating that the you are acquiring Common Stock subject to your option
for your own account and not with any present intention of selling or otherwise
distributing the Common Stock. The foregoing requirements, and any assurances
given pursuant to such requirements, will be inoperative if (x) the issuance of
the shares upon the exercise or acquisition of Common Stock under your option
has been registered under a then currently effective registration statement
under the Securities Act, or (y) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued pursuant to your option as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

 

(d)     ASX Listing Rules. All references to “ASX”, the “ASX Listing Rules” and
“CDIs” in this Option Agreement only apply for so long as the Company is
admitted to the official list of ASX.

 

(e)     Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically.

 

(f)     Governing Law. The law of the State of California will govern all
questions concerning the construction, validity and interpretation of the Option
Agreement and all related documents, without regard to that state’s conflict of
law rules.

 